DETAILED ACTION
Applicant has amended claims 1, 8, 15 in the filed amendment on 5/10/21. Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new ground of rejection.            
Applicant argued that the prior arts of the record does not explicitly teach amended claims.
In response to Applicant’s argument, claim(s) 1-20 have been considered but are moot in new ground of rejection.            
In addition, Bindal teaches the claimed limitations:
“obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a computing device, a search query that includes n-grams from a client device (figs. 1, 7, paragraphs 21, 66).  For example, a user may enter into a search field the text gary dj debut, which may include the following n-grams: gary, gary dj, gary dj debut, dj, dj debut, and debut (paragraph 50). The n-grams are not a user-defined contextual boundary preference;
 “obtaining, by the computing device, search index data based on the search query and user data of a user associated with the client device” as obtaining, by the computing device, search index  object as index data based on the search query (fig. 7, paragraphs 65-66) and based on keywords that are extracted from from one or more posts, reshares, comments, or messages of a user by comparing the 
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as the search index object includes title of object (figs. 3-4, paragraph 49) that includes search keyword associated with search query or link or url includes search term associated with the search query (fig. 5A-5B, paragraph 51).  The tile of object is represented as identification of a document;
“generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the computing device, a search result based on the search index object (fig. 7, paragraph 66) and based on n-grams of the search query e.g., searching an index of multimedia objects to identify multimedia objects indexed with keywords that match n-grams of the search query (abstract).  The n-grams are not the user-defined contextual boundary preference;
 “transmitting, by the computing device, the search result to the client device” as transmitting, by the computing device, the search result to   the client device (fig. 7, paragraph 66).
Kraft teaches the claimed limitations:
“and a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document” as the Start of Region column 903 and the End of Region column 904 indicate a starting point and an ending point of a portion of the document, respectively.  
a snippet defining a portion of content in the document that provides a topic of the search term for user of the search term used in the document (paragraphs 8-9, 13), and “the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears” as a portion of content includes a paragraph of document in which a use case: showtimes appears (paragraphs 66-67);
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as fig. 9 shows a search index table includes: URLs, entity types and use cases of documents that includes user cases associated with a search query.  The combination of an url, an entity type and a use case of a document that is used to identify the document and a corresponding portion is represented as an identification of document (paragraphs 66, 71-72).  Use case such as match record or showtimes is represented as a search term.
For example, with table 900, the system  retrieves a corresponding URL www.yahoo1.com, given the entity type: InTheaterMovie and the use case: box office first week (paragraph 71) and a corresponding snippet based on a given entity type and/or a given use case (paragraph 72).
  Another example, a user may show interest about match record of Los Angeles Lakers by submitting a query including those keywords.  Then the system directly retrieve information in the sixth row of the table 900, including but not limited to the 
In one example, the user types in a query MOVIE production cost such as Tom and Jerry production cost.  After applying the use case analysis on this query, the system can determine that this is the ProductionCost use case for the InTheaterMovie entity type (within UCIT).  The system can then query the offline index previously built up to retrieve URLs that have matches this particular use case and entity type.  Then the system may return a search result including the structured text snippets to the user for review (paragraph 98).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal et al (or “Bindal”) (US 20160224672) in view of Kraft et al (or hereinafter “Kraft”) (US 20160171111) and Dawson et al (or hereinafter “Dawson”) (US 20140019385).
 operated by an enterprise; and an application executable by the computing device, wherein when executed by the computing device, the application causes the computing device to at least: (a computer device that includes a processor and memory is operated by enterprise (paragraphs 30, 85-86, figs. 1-2) and application is executed on the computing device and application when executed by the computer device to least (paragraphs 31, 35, 66)):
“obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a computing device, a search query that includes n-grams from a client device (figs. 1, 7, paragraphs 21, 66).  For example, a user may enter into a search field the text gary dj debut, which may include the following n-grams: gary, gary dj, gary dj debut, dj, dj debut, and debut (paragraph 50). The n-grams are not a user-defined contextual boundary preference;
 “obtaining, by the computing device, search index data based on the search query and user data of a user associated with the client device” as obtaining, by the computing device, search index  object as index data based on the search query (fig. 7, paragraphs 65-66) and based on keywords that are extracted from from one or more posts, reshares, comments, or messages of a user by comparing the 
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as the search index object includes title of object (figs. 3-4, paragraph 49) that includes search keyword associated with search query or link or url includes search term associated with the search query (fig. 5A-5B, paragraph 51).  The tile of object is represented as identification of a document;
“generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the computing device, a search result based on the search index object (fig. 7, paragraph 66) and based on n-grams of the search query e.g., searching an index of multimedia objects to identify multimedia objects indexed with keywords that match n-grams of the search query (abstract).  The n-grams are not the user-defined contextual boundary preference;
 “transmitting, by the computing device, the search result to the client device” as transmitting, by the computing device, the search result to   the client device (fig. 7, paragraph 66).
Bindal does not explicitly teach the claimed limitation: 
a user-defined contextual boundary preference; the user-defined contextual boundary preference; 
the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result, the amount corresponding to at least one of a number of sentences or a number of paragraphs;
a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears.
Dawson teaches the claimed limitations:
a user-defined contextual boundary preference; the user-defined contextual boundary preference (as slidebar 584 that is used  by a user to define number of sentences or paragraph should be included in summary: fig. 21, paragraph 408).  The slidebar is represented as a user-defined contextual boundary;
“the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result, the amount corresponding to at least one of a number of sentences or a number of paragraphs” the slidebar 584 which permits the user to specify how much information should be included in the summary 580, such as by permitting the user to specify the number of sentences to be included in the summary 580.  In this case, the user specifies number 10 of 10 sentences should be included in the summary of the document (fig. 21, paragraphs 408-410).  The number 10 of the summary of the document is represented as an amount of the portion of document;
“obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as obtaining, in a device,  a 
“generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by computer, a search result 580 based on the summary data and slidebar 584 which permits the user to specify how much information should be included in the summary 580 (paragraphs 408-410);
“the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears” as summary as a portion of content  includes a paragraph in which the search term appears (fig. 21, paragraphs 409-410);
“ transmitting, by the computing device, the search result to the client device” as displaying the search result to a user (paragraphs 408-410).
Bindal and Dawson disclose the method for searching data based on a search query.  These prior arts are in the same field with the instant application’s endeavor.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Dawson’s teaching to Bindal’s system in order to  allow a user to select only part of document that is of interest to personal knowledge construction for displaying to a user, to  reduce the burden of formalism by using open information extraction techniques on documents, to automate the process of conceptualization through knowledge and intents defined by the user and further to facilitate a user's use of many documents while minimizing or eliminating fatigue caused by information overload (Dawson: paragraph 396). 

“and a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document” as the Start of Region column 903 and the End of Region column 904 indicate a starting point and an ending point of a portion of the document, respectively.  In this example, the starting point and the ending point that are represented by paragraphs of the document provides a topic of showtimes for the user of the showtimes as used in the document (paragraphs 66-67, fig. 9) or
a snippet defining a portion of content in the document that provides a topic of the search term for user of the search term used in the document (paragraphs 8-9, 13), and “the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears” as a portion of content includes a paragraph of document in which a use case: showtimes appears (paragraphs 66-67);
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as fig. 9 shows a search index table includes: URLs, entity types and use cases of documents that includes user cases associated with a search query.  The combination of an url, an entity type and a use case of a document that is used to identify the document and a corresponding portion is represented as an identification of document (paragraphs 66, 71-72).  Use case such as match record or showtimes is represented as a search term.
For example, with table 900, the system  retrieves a corresponding URL www.yahoo1.com, given the entity type: InTheaterMovie and the use case: box office 
  Another example, a user may show interest about match record of Los Angeles Lakers by submitting a query including those keywords.  Then the system directly retrieve information in the sixth row of the table 900, including but not limited to the document ID 2, the URL  www.yahoo2.com, the starting and ending paragraphs (which are both the fifth paragraph here), the pre-generated snippet.  The system can provide the retrieved information to the user. The system provides the retrieved snippet for the user to quickly check whether it satisfies his/her desire about the match record of Los Angeles Lakers (paragraph 72).
In one example, the user types in a query MOVIE production cost such as Tom and Jerry production cost.  After applying the use case analysis on this query, the system can determine that this is the ProductionCost use case for the InTheaterMovie entity type (within UCIT).  The system can then query the offline index previously built up to retrieve URLs that have matches this particular use case and entity type.  Then the system may return a search result including the structured text snippets to the user for review (paragraph 98).
Bindal and Kraft disclose the method for searching data that is indexed base on a search query.  These prior arts are in the same field with the instant application’s endeavor.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kraft’s teaching to Bindal’s system in order to provide a snippet to a user in an effective and efficient manner so that a user can  decide if the web page potentially includes content the user is interested in viewing .

Claims 2, 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Dawson and further in view of Lindeman et al (US 20130132941).
As to claims 2, 9, 16, Bindal does not explicitly teach the claimed limitation “wherein the client device is enrolled in a management service managed by an enterprise that operates the computing device, and the user data including a role of the user in the enterprise”.   Lindeman teaches client device is registered in a service managed by company that operate the computer system (paragraphs 43-44, 51) and user data includes user role in the enterprise (paragraphs 51, 56).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Linderman’s teaching to Bindal’s system in order to secure the data on the computing device so that it does not fall into the wrong hands, to protect data from modifying without permission.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Dawson and further in view of Ott et al (or hereinafter “Ott”) (US 20080168033).
As to claims 3, 10, 17, Bindal and Kraft teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search 
Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or
 when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term or 
the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.   Ott teaches the user enters a keyword such as today, and where the user's default location is Seattle. Then the primary search term today might be modified to generate a modified search query for a cluster of results based on events, or the like, in Seattle—today (paragraph 65).  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ott’s teaching to Bindal’s system in order to find more relevant connections for a variety of activities, including, but not limited to dating, job networking, service referrals, content sharing, like-minded individuals, activity partners, or the like (Ott: paragraph 14) and further to make search results more relevant to the user (Ott: paragraph 3).

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Dawson and further in view of Kumar et al (US 20120158765)
As to claim 3, 10, 17, Bindal and Kraft teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search term” as a keyword associated with object as a search term and search query includes a second search term (Bindal: paragraph 54; Kraft: paragraphs 8-9, 13).
 Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or
 when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term or 
the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.   Kumar teaches modifying term of the search query based on the term of the search query and user’s selection term to include in the search query with modified term (fig. 2, paragraphs 37-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kumar’s teaching to Bindal’s system in order to improve the search query by re-articulating the user's intent in the context of online searching would provide an enhanced overall user to  improve the search query that would provide an enhanced overall user experience for presenting search results identified to be of good quality, while suppressing those of poor quality (Kumar: paragraph 7).

Claims 4 ,11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of Kraft and Dawson and further in view of Burrows (US 20020049753). 
As to claims 4,11, 18, Bindal does not explicitly teach the claimed limitation “ wherein the contextual boundary is defined by a beginning portion and an ending portion of content in the document proximate to a location of the search term”.  Burrows teaches a first index entry 600 for word abc defining a terminating byte 701 as beginning portion and last portion 801 of the content proximate to location of word 702 (Burrows: fig, 6, paragraphs 127-128).   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Burrows’s teaching to Bindal’s system in order to help a user identify a page that would be of interest, to perform the searching of indices using a small number of interfaces which include search constraints that can resolve locations of information in the same records, to allow a user view search result in proper format in his or her computer efficiently.

Claims 5-6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view Kraft and Dawson and further in view of Marmaros et al (or hereinafter “Mar”) (US 20050149576).
As to claims 5, 12, Bindal does not explicitly teach the claimed limitation wherein the search result comprises an encoded representation of the portion of content in the document that is within the contextual boundary.  Mar teaches search result includes snippet  570 N. Shoreline of a portion of webpage that is within block of third column of name of restaurant (fig. 5, paragraph 33-34).  The snippet of portion of content of webpage is anchor text that is encoded text of a portion of webpage (paragraph 36).  The encoded snippet of the portion of content in webpage is represented as an encoded representation of the portion of content in the document In particularly, the  may be highlighted Referring again to the example described above with reference to FIGS. 1-4, the search results page returned by the search engine may provide or otherwise simulate links to a specific part of a target webpage such as the part of the target webpage that includes at least a portion of the snippet 26 or to a portion that the sever or search engine determined to be similar or otherwise relevant. Thus when the user clicks on a portion of the snippet 26, for example, the browser may navigate directly to the part of the target webpage 22 that includes the portion of the snippet 26, as shown in FIG. 5 (paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mar’s teaching to Bindal’s system in order to provide at least one of the search parameters in the first user page region such that at the least one of the search parameters is viewable by the user and by the first set of persons, to return hyperlinks to web pages in which a user is interested and further to allow the user to selectably make the indicator nonviewable by the first set of persons while the indicator remains viewable by the primary user (Mar: paragraphs 5, 60-62). 

As to claims 6, 13,19, Bindal does not explicitly teach the claimed limitation wherein the search result comprises client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface.  Mar teaches the search result comprises instruction configured to instruct the client device to how to render the snippet of the portion of content in the webpage in a user interface (paragraphs 11-12, 29).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mar’s teaching to Bindal’s system in order to provide at least one of the search parameters in the first user page region such that at the least one of the search parameters is viewable by the user and by the first set of persons, to return hyperlinks to web pages in which a user is interested and further to allow the user to selectably make the indicator nonviewable by the first set of persons while the indicator remains viewable by the primary user (Mar: paragraphs 5, 60-62). 

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Dawson  and further in view of Isozu (US 20110125731).
As to claims 7, 14, 20, Bindal does not explicitly teach the claimed limitation wherein the search result is generated according to a document structure and a document layout extracted from the document.  Isozu teaches generating a webpage as search result based on a document structure and a document layout extracted from the HTML document (paragraphs 76, 71-73).  It would have been obvious to one of ordinary .

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Dawson and further in view of Pappas et al (or hereinafter “Pappas” (US 20130311875).
As to claims 7, 14, 20, Bindal does not explicitly teach the claimed limitation wherein the search result is generated according to a document structure and a document layout extracted from the document.  Pappas teaches generating a webpage as search result based on a document structure and a document layout extracted from the structured document (paragraphs 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pappas’s teaching to Bindal’s system in order to organize web pages of documents in hierarchy manner from a broad entity to a more specific entity so that a user can easily view modify a portion of a document easily and identify associations between documents within web pages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169